Warren E. Burger: We’ll hear arguments in Number 66, Rosenbloom against Metromedia. Mr. Clark you may proceed whenever you’re ready.
Ramsey Clark: Mr. Chief Justice, may it please the Court. This is a defamation suit brought under the laws to the State of Pennsylvania in the United Stated District Court, jurisdiction being on its diversity. Before stating the facts, let me state the question briefly. New York Times v. Sullivan of course began to apply the First Amendment to the laws of defamation and libel which had interfered historically. It began in that area of conduct of public officials engaging in official conduct and said that “Only where an actual malice can be shown, can the state statutes permitting recovery for defamation applied” otherwise there’ll be a chilling effect, there will not be adequate breathing room for freedom of speech. The question here is whether that rule is to be extended to the very private individual to the 200 million Americans who are not famous, who are not public officials, and who are not public figures such as Coach Butch or General Edwin Walker, who are just plain people engaging in ordinary life. This petitioner, George A. Rosenbloom, was a successful salesman for the major magazine and book distributor in the United States. In that capacity in 1962, he was offered a major distributorship for American Outdoor Publishing Corporation which publishes nudist magazines. He carefully considered because he was a man concerned, as the record shows about his reputation, whether to take this opportunity. He even consulted a lawyer. He was advised that the Supreme Court of the United States had held that these publications were legal and after many months on the first of May, he accepted the distributorship and became the distributor in the Philadelphia area for this publishing company.
Warren E. Burger: Well, Mr. Clark you’re putting an emphasis on that. I’m not quite sure I follow it. You’re suggesting that the situation might be different if there were doubt about the legality of the publications that he was --
Ramsey Clark: The emphasis arises --
Warren E. Burger: -- quality zone.
Ramsey Clark: The emphasis arises from what I believe is the constitutional and certainly the national concern for reputation. Here was a man that was concerned about his reputation. This is a defamation action, and as the facts were disclosed, a jury found he was defamed and he was a man who was cautious enough before getting into this business to be sure that it was a proper business, a legal business and it happened to be a business that the Supreme Court of the United States itself had reviewed and upheld. On October the 1st --
Potter Stewart: It goes to the falsity of the defamation, ultimately doesn’t it, the fact that he consulted a lawyer and that he to be sure he was carrying on a law abiding business?
Ramsey Clark: It certainly bears on that, yes. It bears also on his care for his reputation too, which I think is important. On the 1st of October in 1963, there were series of raids on newsstands in the City of Philadelphia by the city police. On that day, approximately 20 newsstands employees were arrested. This petitioner, George Rosenbloom who happened to be making a delivery of his magazines at one at the time was also arrested. And on October the 4th of 1963, there begun a series of more than 21 broadcast in which this respondent here referred to him in his business, this first broadcast which came over the air at 6 pm on October the 4th begun city cracks down on smut merchants. There had been 7 or 8 arrests on October the 4th and on that day the WIP, the Metromedia Station Philadelphia now says Mr. Rosenbloom’s home had been raided. They gave his whole name and his address. They referred to no other one else arrested. They stated they had been confiscated at his home 1000 magazines and that he had been arrested on the charge of possession of obscene literature. In addition, it stated that a barn that he rented had been raided, and there were confiscated obscene books. It did not say allegedly obscene books, it said obscene books. It said too that Captain Ferguson who was in charge of special investigating unit in the City of Philadelphia at that time believed the police had hit the supply of the main distributor of obscene material in the Philadelphia area. The second -- they were broadcast through that night through the next day that repeated generally this. The word allegedly obscene books was added in some subsequent broadcast. A second series of broadcast begun on October 21st, repeated in variations on the 25th and on November the 1st. These addressed themselves to a lawsuit that the petitioner here had filed to enjoin the Police Department and the newspaper and radio station in Philadelphia from harassment interfering with his business. It did not endeavor to enjoin generally their conduct, but only insofar as he was concerned.
Harry A. Blackmun: Are you making reference to the federal case, General Clark?
Ramsey Clark: Yes, sir. This was a --
Harry A. Blackmun: What was the outcome of that federal suit?
Ramsey Clark: The record doesn’t show. The last reference in the record indicates that the judge would decide next week. This damage suit filed later and came up before the same judge, Judge Joseph Lord III in the City of Philadelphia. The broadcast characterized plaintiffs as smut distributors, girly book peddlers and as attempting to the force -- to force the defendants, which included the Chief of Police and the newspapers and radio stations to lay off the smut literature racket.
Warren E. Burger: Mr. Clark, if the word obscene without the adjective alleged, or allegedly obscene had not been in the case if they just said he was a peddler of girly magazines, etcetera, what would be your view of his claim now?
Ramsey Clark: Well, I think the characterization by its choice, by the radio station of these materials as obscene is certainly a major element, but there many other elements. I think to have relied upon the Captain of Police who had phoned this in under the impression that he had some duty to inform the public. In other words, in contrast to Sullivan v. New York Times, here you have Sullivan calling New York Times and giving them a story about some fellow out in the street, and as the fellow out in the street in this situation who is not known to anybody.
Warren E. Burger: But what I was trying to get at was, would you regard that this libel as if they said that he was a peddler of girly magazines?
Ramsey Clark: I think I would agree with Judge Lord that the editorialization and the sensational way in which they characterized his conduct would be defamatory. I think it would diminish him in the eyes of his fellow man, and I think it would damage his business as certainly this damaged his business very severely. He lost 34 out of 60 accounts that he’d been able to build up, and he went out of business in fact. The other things that were said that would add to that of course, that he was the main distributor of obscene material in Philadelphia, and I was relying on Captain Ferguson perhaps, but do they really have a right to rely upon him without any examination. Is this going to protect free speech, or is it really going to interfere with free speech when the police use the press as an extension of their enforcement arm, or vice versa?
Warren E. Burger: But the term obscene becomes quite important in your position that doesn’t it?
Ramsey Clark: That is an important element, yes sir.
Warren E. Burger: It is just in -- I take it you’re arguing that that would imply an illegality which would conceivably might not be present in the others.
Ramsey Clark: The defamatory nature of that is certainly perfectly clear to me. I think there could be very little doubt about it, but the impression too that he is trying to get to prevent law enforcement from doing its duty, so to speak, to lay off the smut literature racket is just erroneous. He was just trying to protect his own interest as a businessman, as a successful small business man in these sales.
Speaker: (Inaudible) the time between the raid and the radio broadcast.
Ramsey Clark: The raid was on the day of the 4th, October the 4th and the first broadcast was at 6 p.m. on the 4th. Now in the subsequent broadcast, because this went on from October 4 through November 1, the first --
Speaker: Every day?
Ramsey Clark: No, sir. October 4th, 5th, October 21, 25 and November 1, but they’re over 21 different broadcast going out to the entire radio audience in that metropolitan area. Of course Mr. Rosenbloom can’t have every radio station on. He doesn’t really find out until people tell him what been said about him, and he has to go down to confirm it. But there was a delay of more than a week from the time he filed his injunction suit trying to prevent harassment and interference with his lawful business and the time that the second series, as we’ve described in the litigation of these broadcast began on October 21. So it could hardly be called hot news. A week had gone by before they came on and characterized him as a smut distributor and a girly book peddler and attempting to force the police and the district attorney to lay off smut literature racket. On October 27, Mr. Rosenbloom went to the radio station. He had heard this. The people were complaining to him as the records show, the people he sold to. His friends wouldn’t talk to him, and he asked to see copies or to hear some of the broadcast. He was not permitted to see anybody. This is the plight of someone trying to engage in robust dispute in mass society with the media, but he was put on the phone with a part time employee who dug up one of the tapes and played it back to him. Mr. Rosenbloom protested that the Supreme Court had said that this material was not obscene. The individual who was working for the radio station said the DA had said it was obscene and Mr. Rosenbloom replied that the DA had said in fact that it was legal and at that time they hung up on him as the extent of his opportunity to speak out. Wally Butts can get on television as he did, General Edwin Walker is on television before he leaves Dallas to go to Oxford, Mississippi, a judge telling the public what it ought to do because he’s a public figure. George A. Rosenbloom is like most people in this world, the overwhelming majority, not a public figure. The jury charge said that there be four elements in the proof of defamation for general damages. First that there was harm to the reputation of the plaintiff that it lowered him in the estimation of his peers and that it deterred third persons from engaging in commerce with him. Second that the allegations that were made could reasonably be taken to refer to the plaintiff while his name and his address given in this case. Third, that the people exercised reasonable care to determine the truth of what they were saying in for which they were sued and fourth that it was false. To recover punitive damages, it was required that malice be shown under the Pennsylvania Law, and the malice charge there roughly was that it was published or caused to be broadcast with the bad motive or reckless indifference to the rights of others. The jury came in, the judge -- well first the jury came in with a verdict of general damages in the amount of $25,000.00 and punitive damages in the amount of $725,000.00. The jury had seen some of the magazines. The judge required a remitature of $500,000.00 but he found that malice was present that there were at least three substantial indications of it in the record, and that the defendant there had broadcast in a sensational way and in an editorializing way about the rights of this private citizen. He refused to apply New York Times v. Sullivan because he felt that it applied only to public officials that it had nothing to do with individuals. That the First Amendment protection was intended to protect the processes of Government and the conduct of Government officials, the elective process and such things and did not intend to permit people to defame the private citizen in America and destroy some of the quality of his life, only if he could show that there was actual malice in a broadcast. On appeal, the Court of Appeals reversed on the basis of New York Times. The --
Speaker: Time was extended to public figures and bodies--